PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/598,274
Filing Date: 17 May 2017
Appellant(s): WANG et al.



__________________
Tung-Yun McNally
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 09/09/2021 from which the appeal is taken have been modified by the third advisory action dated 11/19/2021 due to the third after final submission, filed on 11/15/2021, incorporating claim 26 into independent claim 20.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 20170198390, hereafter ‘390), in view of Anazawa et al. (US 20040241339, hereafter ‘339) and Nishimura et al. (US 20090169769, hereafter ‘769), Denes et al. (US 20050214535, hereafter ‘535), and Mauthner et al. (US 20020102353, hereafter ‘353).
‘390 teaches some limitations of:
Claim 20: The present invention relates to a process for producing a carbon nanotube-grafted substrate, the process comprising: providing a substrate having catalytic material deposited thereon; and synthesising carbon nanotubes on the substrate by a chemical vapour deposition process in a reaction chamber (abstract, the claimed “A device for making a carbon fiber film comprising”):
a reaction chamber 101 within which is positioned a frame 102 holding the substrate 103 … The substrate 103 and frame 102 are positioned within a shielding quartz tube 106. (Fig. 1, [0099], 2nd and 4th sentence, the reaction chamber 101 is the claimed “a chamber”);
The apparatus comprises a heating source (furnace) 111 ([0099], 4th last sentence, the claimed “a heater surrounding the chamber”, and “wherein a portion of the chamber surrounded by the heater is defined as a reaction region, a remaining portion of the chamber is defined as a non-reaction region” is by definition);
a plurality of fibres as the elementary structural component, such as a multi-filament, yarn, tow, rod, panel, braid, ribbon, tapes, woven or non-woven fabric, ply, mat, roving, or mixture thereof, and the like. Where the substrate comprises a plurality of fibres, the applied potential difference causes repulsion between the fibres and consequently separation of the fibres, facilitating even growth of CNTs on the fibres. This addresses uneven CNT deposition observed in the absence of an applied potential difference, due to difficulty diffusing gases through dense fibre preforms and/or due to bald spots created where fibres contact. A sheet material may comprise, for example, a graphite sheet, graphite foil, a graphene sheet, a metal sheet or the like ([0055], therefore, a plurality graphite fibres/rods are substrates, the claimed “a first graphite rod, a second graphite rod, a carbon nanotube film in the reaction region” as shown in Fig. 1);
Connections of the substrate 103 and the counter electrode 107 to an electrical source are made by wires 108, 109, shielded by ceramic beads 110 to avoid shorting. The apparatus comprises a heating source (furnace) 111 an inlet 112 for carbon feedstock and reductive gases and a gas exhaust/outlet 113. Connections to the circuit are denoted as 114 ([0099], last five sentences, the claimed “a power supply located outside of the chamber”), The potential difference applied to the substrate in relation to the counter electrode may be positive or negative ([0064], the claimed “and configured for applying a negative voltage to the first graphite rod”, the wire 108 is the claimed “wherein a first terminal of the power supply is electrically connected to the first graphite rod by a first conductive wire” and “one end of the first conductive wire is in direct contact with the first graphite rod, and the other end of the first conductive wire is in direct contact with the first terminal of the power supply“).

Fig. 1 shows reaction chamber 101 having closed ends (caps) where the connection circuits 114 pass through and quartz furnace ([0105], 2nd sentence).

‘390 does not teach the other limitations of:
Claim 20: (20A) a quartz column in the non-reaction region, wherein the quartz column defines a first hole and a second hole opposite to the first hole;
(a first graphite rod) inserted into the first hole, so that a part of the first graphite rod is suspended; (a second graphite rod) inserted into the second hole, so that a part of the second graphite rod is suspended; wherein a suspended part of the first graphite rod and a suspended part of the second graphite rod are configured for suspending (a carbon nanotube film in the reaction region);

(20B) a metal shell surrounding the chamber, (wherein a first terminal of the power supply is electrically connected to the first graphite rod by a first conductive wire), and a second terminal of the power supply is electrically connected to the metal shell by a second conductive wire; (one end of the first conductive wire is in direct contact with the first graphite rod, and the other end of the first conductive wire is in direct contact with the first terminal of the power supply); and one end of the second conductive wire is in direct contact with the metal shell, and the other end of the second conductive wire is in direct contact with the second terminal of the power supply.

‘339 is an analogous art in the field of Manufacturing apparatus and method for carbon nanotube (title). ‘339 teaches that an electrode 11 on the other side serving as a cathode … a vacuum pump 14 … a gas cylinder 17 (Fig. 1, [0072], 3rd sentence), cathode 11: A cylindrical graphite rod ([0169]), Electrode (anode) 12: A cylindrical graphite rod ([0170]), the produced carbon nanotubes are deposited mainly on the surface of the forwardmost end portion of the electrode 11 or in a periphery thereof ([0142], last sentence, therefore, the carbon nanotube film is grown on cathode 11 directly without the need of a substrate), Fig. 30 (a cross-section of Fig. 29) of ‘339 shows the disc-like holding member 42 is cylindrical, and that the container is desirably made of metal, especially stainless steel, and may be suitably made of an aluminum alloy, quartz ([0116]), any one selected from the rod-shaped electrode group 41 arranged on a disc-like holding member 42 in a bristling manner constitutes a cathode corresponding to "the other electrode" in the present invention ([0146]), Note that in this embodiment mode, the form in which the number of rod-shaped electrodes is 12 has been described. However, no particular limitation is imposed on the number thereof, and as many electrodes as desired can be used from the viewpoint of efficient mass production of the carbon nanotubes ([0151], therefore, two cathodes 41 is one choice), the reaction container 10 and the electrode 11 and electrode 12 are fixed while they are electrically insulated from each other ([0117], 2nd sentence, the holder 42 has to be an insulator to isolated cathodes 41 from each other, and the electrical circuit is clearly passing through this insulator 42 to form cathodes on graphite rods 41 one at a time. Therefore, it would have been obvious to adopted quartz as the holding member 42 to insulated the anode 12 and the cathode 11 from the chamber as an insulation), cathode 11: A cylindrical graphite rod ([0169]), for the purpose of efficiently synthesize a high purity carbon nanotube on an industrial basis (abstract). Fig. 1 shows the cathode 11 is suspended outside the unlabeled holder. Note also the disc-like holding member 42 corresponds to the claimed “consists of a single support structure, (a first conductor), and a second conductor; each of (the first conductor) and the second conductor is fixed to the support structure; an entirety of the support structure, and the first conductor and the second conductor are made of graphite”. As the CNTs are in the periphery of the graphite cathodes/rods, the apparatus is capable of “the carbon nanotube film is configured to be in direct contact with the first conductor 


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a quartz holder 42 that supports suspended multiple cathodes 41, as taught by ‘339, to the right cap that has the connection circuits 114 passing through, (the limitation of 20A), for the purpose of efficiently synthesize a high purity carbon nanotube on an industrial basis, as taught by ‘339 (abstract), high productivity can be achieved while maintaining extremely high purity of the produced carbon nanotube, as taught by ‘339 ([0148], last sentence), and/or for its suitability as insulation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘769 is an analogous art in the field of A deposition apparatus includes: a first electrode for placing a processing object; a second electrode for generating plasma with the first electrode (abstract), for deposition of the plurality of diamond nanoparticles (Fig. 4, [0098]). ‘769 teaches that he chamber 101 shields a substrate 11 from outside air. Inside the chamber 101, the stage (placing stage) 104 made of steel is arranged, and on the stage 104, the anode 102 having a circular planar shape is installed (Fig. 1, [0081]), The control part 130 is connected to the spectral luminance meter 108 and variable power supply 131 through signal lines (not shown). After being activated, the control part 130 calculates a temperature of the substrate 11 from a spectrum measured by the spectral luminance meter 108, and adjusts a voltage or current value between the anode 102 and the cathode 103 such that the temperature of the substrate 11 becomes equal to a predetermined value ([0082]). Fig. 1 shows the chamber 101 is grounded and to the positive terminal of the power supply 131 (i.e. anode).

‘535 is an analogous art in the field of Plasma-enhanced Functionalization Of Carbon-containing Substrates (title) The methods may be used to treat a variety of carbon-containing substrates, including polymeric surfaces, diamond-like carbon films and carbon nanotubes and nanoparticles (abstract). ‘535 teaches that The reactor system includes a cylindrical reaction vessel 61 (e.g., formed of Pyrex glass) ([0036]), The power supply 72 is preferably an RF power supply (e.g., 13.56 MHz, 1,000 W) which, when activated, provides RF power between the electrodes 71 and 74 to capacitively couple RF power to the gas in the reaction chamber within the reaction vessel 61 … A Faraday cage 100 is preferably mounted around the exterior of the reaction vessel to provide RF shielding and to prevent accidental physical contact with the electrodes (Fig. 3, [0039]). It is well-known that Faraday cage is grounded. In short, the grounded case is separated from the Pyrex chamber.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a ground connection to shield the chamber, as taught by ‘769, particularly with a Faraday shield surrounding the Pyrex chamber, as taught by ‘535, to surround the quartz chamber 101 of ‘390 (the limitation of 20B), for the purpose of shield the chamber from accidental physical contact with the electrode, as taught by ‘535.

 ‘535 also teaches The reactor system includes a cylindrical reaction vessel 61 (e.g., formed of Pyrex glass, 1 m long) ([0036], 2nd sentence). 

‘353 is an analogous art in the field of producing a nanotube layer on a substrate (title). ‘353 teaches that Surrounding the reaction chamber 1 in the area of the substrate holder 6 is a coil 7 having windings which is placed outside around the reaction chamber 1 (Fig. 1, [0027]), the reaction chamber 1 is formed by a quartz tube with a length of 80 cm ([0035]). Note the heating coil 7 surrounds only the middle portion of the chamber 1, similar to Appellants’ heater 130 in Fig. 4. Note also the heating coil 7 covers less than one half of the length of the chamber 1.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted 80 cm reactor chamber 1 with heater surrounding about half of the middle section of the chamber 1, as taught by ‘353. A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

(2) Response to Argument
The examiner considers the critical issue is whether a person of ordinary skill in the art would have replaced the ceramic beads 110 of ‘390 with a quartz column of ‘339.

Appellants’ arguments 1)-3) are directed to whether the combination of ‘390 and ‘339 would result in a quartz column in the non-reaction region,
1a) ‘339 teaches the reaction chamber 10 made of quartz, does not teach holding member 42 is made of quartz, furthermore, quartz is insulating, cannot be through the holding member 42, see the middle of page 7.

Any person of ordinary skill in the art would have known that the rod-shaped electrodes can pass through an insulating holding member and be connected to a power supply. All the power wire in household are passing through insulation. Furthermore, ‘390 already teaches that power lead wires 108, 109 are passing through ceramic beads. 

It appears Appellants are arguing that the holding member has to be a conductor to connect the power supply 18. If so, then all the electrodes 41a-41m simultaneously connected to power supply. This is clearly contrary to the ‘339’s applying voltage to each of the rod-shaped electrode 41a, 41b, … sequentially, see [0148] and [0023]. A conductive holding member 42 would activate all electrodes 41a-41m simultaneously and destroy the purpose of controlled deposition to each electrode 41a-41m sequentially.

As for whether the holding member 42 is expressly taught as being quartz, as the chamber 10 made of quartz, it would have been obvious to use quartz as the holding member. Furthermore, previous office action already applied US 20070104867 (OC, 11/15/2019, page 11) for insulating support plates 28 (Fig. 8, [0109]) made of quartz 

1b) ‘339 does not disclose any heater surrounding the chamber, therefore, does not teach the holding member is located in the non-reaction region, see the bottom paragraph of page 7.

 At best, this argument is attacking reference individually because ‘390 already teaches a heated reaction zone and non-heated non-reaction zone.

Furthermore, ‘339’s using plasma as the heat source (“the radiant heat due to the discharge plasma”, [0134] and throughout ‘139), as there is no other heater in ‘339, the holding member 42 is in a non-heated non-reaction zone.

1c) In the combination of ‘390 and ‘339 one would replace the quartz holder 42 as the frame 102 of ‘390, therefore the quartz holding member 42 would be located in the reaction region, see the middle of page 9.

Whether one would also replace the frame 102 of ‘390 with quartz is irrelevant to the rejection as long as one would replace the ceramic beads 110 of ‘390 with a quartz holder 42 of ‘339.

‘390 teaches ceramic beads 110 to avoid shorting ([0099]). It would have been obvious to have replaced the multiple ceramic beads 110 into one single quartz holder that hold multiple wires 108, 109 of ‘390. Note quartz is one type of ceramic. It is obvious for a person of ordinary skill to replace one material with its sub-category of material.

2) placing the quartz column 42 of ‘339 at the closed end cap at the right hand side of Fig. 1 is hindsight because the quartz column has to replace frame 102 of ‘390, see the bottom of page 9 to the middle of page 10.

‘390 already teaches the ceramic beads 110 at the closed end cap at the right hand side of Fig. 1. Replacing the ceramic bead with a quartz, one type of ceramic, is clearly within the skill of person of ordinary skill before the effective filing date of the claimed invention. Furthermore, the motivation of maintaining extremely high purity of the produced carbon nanotube, as taught by ‘339 ([0148], last sentence).

3) the quartz holding member 42 is not in the non-reaction region because an entirety of the rod-shaped electrodes 41a-41m would be in the non-reaction region, 

Again, this argument is at beat, an attacking of reference individually, similar to item 1b) above. However, in this argument appellants switched to completely opposite position as in the position in item 1b).

Appellants’ assertion that “an entirety of the rod-shaped electrodes 41a-41m would be in the non-reaction region” without any evidence for support. 

‘339’s using plasma as the heat source (“the radiant heat due to the discharge plasma”, [0134] and throughout ‘139), the top ends of rod-shaped electrodes 41a-41m would be heated by the plasma, in the reaction zone and the bottom end of the rod-shaped electrodes 41a-41m and the quartz holder 42, without being surrounded by a heater, is in a non-heated non-reaction zone.

Note both ‘390 and ‘339 there is a temperature gradient between the heated region (by heater in ‘390 and by plasma in ‘339) and the end of the reaction chamber, similar to Appellants’ apparatus (Fig. 4). Where the boundary between the reaction zone and the non-reaction zone is an abstract concept in terms of the definition of reaction temperature and by the operation temperature of the heater. Even by Appellant’s definition of the boundary of the heater 130 as the reaction zone and non-reaction boundary, the ceramic beads 110 of ‘390 is clearly outside of the zone of the heater 

4 & 5) ‘353’s substrate 2 is in the reaction region, and fails to teach “a distance between the quartz column and the reaction region is greater than or equal to 20 centimeters”, if one to replace the 80 cm reactor chamber 1 with heater surrounding about half of the middle section of the chamber 1, the substrate holder 6 would be still in the reaction region, see the middle two paragraphs of page 12, therefore, the combination of ‘390 in view of ‘353, or the combination of ‘390, ‘339, and ‘353, or the combination of ‘390, ‘339, ‘769, ‘535 and ‘353 fails to teach this limitations, see the last paragraph of page 12 and the middle of page 13.

This is attacking reference individually big time by completely ignoring the primary reference ‘390 in the middle two paragraph of page 12, then mention ‘390 in the last paragraph of page 12 without given it any weight.

‘390 is the primary reference. ‘390 is silent on the size of the reaction chamber 101. ‘339 teaches to replace the ceramic beads 110 with one single quartz holder 42. ‘353 teaches the size of the chamber 1 being 80 cm. By adopting the 80 cm as the size of the reaction chamber 101, (optionally shrinking the span of the heater that cover the reaction chamber), the 20 cm distance between the quartz column and the reaction 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.